                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY ALAN GLOSSNER,                            :       CIVIL ACTION NO. 3:18-cv-1029
                                                  :
                                 Petitioner :             (Judge Munley)
                                                  :
                 v.                               :
                                                  :
COMMONWEALTH OF                                   :
PENNSYLVANIA, PA STATE                            :
ATTORNEY GENERAL,                                 :
                                                  :
                                 Respondents :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                           ORDER

        AND NOW, to wit, this 29th day of November 2018, upon consideration of the

petition for writ of habeas corpus, and in accordance with the Court’s memorandum of

the same date, it is hereby ORDERED that:

        1.      The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
                DISMISSED as time-barred. See 28 U.S.C. § 2244(d).

        2.      There is no basis for the issuance of a certificate of appealability. See
                28 U.S.C. § 2253(c).

        3.      The Clerk of Court is directed to CLOSE this case.


                                         BY THE COURT:


                                         s/James M. Munley
                                         JUDGE JAMES M. MUNLEY
                                         United States District Court
